DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Amendment
The amendment filed 2021-11-18 has been entered and fully considered.

In light of applicant’s amendment, filed 2021-11-18, the 35 U.S.C. § 112(b) rejections have been withdrawn.


Response to Arguments
Applicant’s arguments, see page 8, filed 2021-11-18, with respect to the “obviousness-type double patenting over U.S. Patent Application No. 0382433” have been fully considered Patent No. 10382433, not U.S. Patent Application No. 0382433; further, no terminal disclaimer has been filed, contrary to applicant’s remarks.  Thus, the nonstatutory double patenting rejection is maintained.

Applicant asserts that “Claims 29-35 stand rejected under 35 U.S.C. § 101” and provides arguments to such, but the Examiner notes that no such rejection exists.  The Examiner explicitly stated that the claims are “directed towards statutory subject matter”.

Applicant’s arguments, see pages 9-14, filed 2021-11-18, with respect to the rejection of claims 16-35 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
In response to applicant’s argument that Bennett fails to disclose “an information interaction operation between the first user account of the first user and the second user account of the second user is suspended by the device”, the Examiner respectfully disagrees.  In particular, although applicant is correct that Bennett discloses that “the server module disables communication between communication modules”, Bennett also discloses that the user (via their device) first requests that the server perform such disabling (suspension) of communication; See e.g. “When user 2A selects the user interface component, communication module 8A may generate a request that is sent to server module 26 to disable communication between user 2A and 2B” [0067].  Further, when the server performs the disabling of the communication, it does so by instructing the user devices to disable (pause) the communication; See e.g. “server module 26 may send one or more messages to communication suspended by the device”.  Thus, the Examiner respectfully submits that the 35 U.S.C. § 103 rejections are proper.


Claim Objections
Claim 16 is objected to because of the following informalities:  two limitations end with the conjunction ‘and’, whereas it should only follow the second-to-last limitation.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-35 are rejected on the ground of nonstatutory double patenting over US Patent No. 10382433, which is directed towards acquiring user biometrics from a second user performing a transaction while logged into the account of a first user, suspending the transaction, and then completing the transaction with an account of the second user.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are rendered obvious by the claims of the issued parent patent.  In particular, the claims of the instant application are directed towards the server-side of the transaction process of the parent patent and are rendered obvious by the steps of the apparatus of the parent patent.  Further, any limitations of the claims of the instant application not anticipated or rendered obvious by the claims of the parent patent would be obvious in view of the cited prior art of record.
The rejection has not been addressed and is therefore maintained.


Claim Analysis - 35 USC § 101
With respect to claims 29-35, the Examiner finds that the claim term “computer-readable media” is directed towards statutory subject matter.  In particular, the Specification explicitly defines computer-readable media to exclude transitory media in [0115] (“As defined herein, the computer-readable media does not include transitory media, such as modulated data signals and carrier waves”).  Thus, the claimed “computer-readable media” is limited to statutory forms of non-transitory hardware media, as it does not include transitory media.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-23, 26-31, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Komandoor (US Patent No. 9576135-B1, hereinafter “Komandoor”) in view of Bennett et al. (US Pre-Grant Publication No. 20130179491-A1, hereinafter “Bennett”).

With respect to independent claim 16, Komandoor
one or more processors {col. 5, ll. 49-51: “server(s) 108 may include one or more processors”}.
memory coupled to the one or more processors, the memory storing thereon computer-readable instructions executable by the one or more processors {col. 5, ll. 49-58: “server(s) 108 may include … one or more memories 236” with “stored computer-executable instructions”}, that when executed by the one or more processors, causes the one or more processors to perform acts including:
receiving human biometric data uploaded by a device {col. 3, ll. 10-13: “biometric identifiers associated with the user 102A may be transmitted to one or more servers 108”}.
storing the human biometric data and identification information in association {col. 3, ll. 13-18: “servers 108 may identify whether the user 102A is associated with a user account, based at least in part on the captured biometric identifiers. In some embodiments, the identification and/or authentication may be made based at least in part on data retrieved from one or more biometric identifier datastore(s) 106”}.
receiving request information from a first user account of a first user, the request information comprising the identification information {col. 12, l. 61 - col. 13, l. 8: “a second user 102B, such as a friend or family member of the first user 102A, may pick up the user device 104 and start browsing an application and or otherwise interacting with the user device 104 without the first user 102A logging out or the second user 102B logging into the user device 104. The data collection module 216 of the user device 104 may capture biometric identifiers associated with the second user 102B during their interaction with the user device 104”}
searching for the human biometric data corresponding to the identification information included in the request information {col. 13, ll. 42-47: “the user device 104 may transmit the captured biometric identifiers associated with the second user 102B to a server 108 for identification, verification, and/or authentication”}.
establishing an association relationship between a second user account of a second user and the human biometric data that is found {col. 13, ll. 45-51: “If the server 108 (e.g., biometric module 246 and/or user account management module 248) determine that the second user 102B is associated with a second user account, information associated with the second user 102B may be retrieved”}.
Although Komandoor teaches recognizing that an interaction from a second user is not originating from a first user that is logged-in, locating an account of the second user, and performing the interaction using the account of the second user, Komandoor does not explicitly disclose that this occurs after an information interaction operation between the first user account of the first user and the second user account of the second user is suspended without ending the information interaction operation on the device; however, Bennett discloses:
memory coupled to the one or more processors, the memory storing thereon computer-readable instructions executable by the one or more processors {para. 0055: “processing instructions stored in storage devices 42 (e.g., memory and/or other forms of computer-readable storage mediums)”}, that when executed by the one or more processors, causes the one or more processors to perform acts including:
searching for the human [authentication] data corresponding to the identification information included in the request information {para. 0066: “the message may include authentication credentials or other information usable to establish the network connection to real-time communication session 28”}.
establishing an association relationship between a second user account of a second user and the human [authentication] data that is found {para. 0091: “user 2A may authenticate as the entity account thereby impersonating an identity other than user 2A's user account”}, after an information interaction operation between the first user account of the first user and the second user account of the second user is suspended by the device without ending the information interaction operation on the device {para. 0107: “communication between user 2A and 2C using real-time communication session 28 has been disabled, e.g., paused”, the suspension is performed by “[c]ommunication module 8A” of the user device}.

Komandoor and Bennett are analogous art because they are from the same field of endeavor or problem-solving area of user authentication and session management.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Komandoor and Bennett before him or her, to modify/ develop the authentication of Komandoor’s system to utilize pausing communication between users.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. enabling users to pause communication sessions for privacy or convenience.  Note that the timing of pausing is merely a rearrangement of steps; See MPEP § 2144.04(IV)(C).  Therefore, it would have been obvious to combine the authentication in Komandoor’s system with pausing communication between users to obtain the invention as specified in the instant claim(s).  The 

With respect to dependent claim 17, Komandoor discloses wherein the identification information is uploaded by the device {col. 13, ll. 42-47: “the user device 104 may transmit the captured biometric identifiers associated with the second user 102B to a server 108 for identification, verification, and/or authentication”}.

With respect to dependent claim 18, Komandoor discloses wherein the identification information comprises at least one of account attribute information of a logged-in account in the device, time information of the human biometric data uploaded by the device, geographical location information of the human biometric data uploaded by the device, attribute information of the device, attribute information of a network environment where the device is located, a custom string, and a random string generated by the device {col. 8, ll. 50-53: “a user 102 may have submitted authentication credentials, such as a username and password or an authentication token, associated with a user account or profile for authentication”}.

With respect to dependent claim 19, Komandoor discloses receiving interaction information that is uploaded by the device, and storing the interaction information, the human biometric data, and the identification information in association {col. 11, ll. 23-46: “the user profile may include demographic information about or associated with the user and/or an identifier associated with a user. In some embodiments, the user account management module 248 may customize the additional or secondary content to be presented with the customized content based on the identity of the user”}.

With respect to dependent claim 20, Komandoor discloses sending the interaction information corresponding to the identification information included in the request information to the first user account after receiving the request information {col. 11, ll. 4-5: “the user device 104 may receive a customized first data corresponding to the first request for content”}.

With respect to claims 21-23, a corresponding reasoning as given earlier in this section with respect to claims 16-18 applies, mutatis mutandis, to the subject matter of claims 21-23; therefore, claims 21-23 are rejected, for similar reasons, under the grounds as set forth for claims 16-18.

With respect to dependent claim 26, Komandoor discloses receiving interaction information that is uploaded by the device {col. 10, ll. 63-64: “the user device 104 may transmit a request for content from the first user 102”}.

With respect to claims 27-28, a corresponding reasoning as given earlier in this section with respect to claims 19-20 applies, mutatis mutandis, to the subject matter of claims 27-28; therefore, claims 27-28 are rejected, for similar reasons, under the grounds as set forth for claims 19-20.

With respect to claims 29-31, a corresponding reasoning as given earlier in this section with respect to claims 21-23 applies, mutatis mutandis, to the subject matter of claims 29-31; 

With respect to claims 34-35, a corresponding reasoning as given earlier in this section with respect to claims 26-27 applies, mutatis mutandis, to the subject matter of claims 34-35; therefore, claims 34-35 are rejected, for similar reasons, under the grounds as set forth for claims 26-27.


Claims 24-25 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Komandoor (US Patent No. 9576135-B1, hereinafter “Komandoor”) in view of Bennett et al. (US Pre-Grant Publication No. 20130179491-A1, hereinafter “Bennett”) and Nguyen et al. (US Pre-Grant Publication No. 20050043089-A1, hereinafter “Nguyen”).

With respect to dependent claim 24, although Komandoor teaches generation of a user account, Komandoor does not explicitly disclose that the user account identifier is locally randomly generated by the server; however, Nguyen discloses wherein the identification information is generated locally by the server {para. 0193: “the user identifier may be a random number, string, etc., generated by the tournament server”}.

Komandoor-Bennett and Nguyen are analogous art because they are from the same field of endeavor or problem-solving area of user account generation.  Before the effective Komandoor-Bennett and Nguyen before him or her, to modify/develop the user account generation of Komandoor-Bennett’s system to utilize randomly generated numbers by the server.  The suggestion and/or motivation for doing so would have been because it’s merely combining prior art elements according to known methods to yield predictable results, i.e. the ability of the server to generate user identifiers for tracking the user in a secure (unpredictable) manner.  Therefore, it would have been obvious to combine the user account generation in Komandoor-Bennett’s system with randomly generated numbers by the server to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

With respect to dependent claim 25, Nguyen discloses wherein the identification information comprises a random string {para. 0193: “the user identifier may be a random number, string, etc., generated by the tournament server”}.

With respect to claims 32-33, a corresponding reasoning as given earlier in this section with respect to claims 24-25 applies, mutatis mutandis, to the subject matter of claims 32-33; therefore, claims 32-33 are rejected, for similar reasons, under the grounds as set forth for claims 24-25.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491